Case 1:20-cv-00410-RDM Document 13-7 Filed 03/16/20 Page 1 of 6

From: Timothy Parlatore

To: Eric Montalvo; Carol Thompson; Gonzalez Horowitz, Brenda (USADC)
Ce: Cella, John

Subject: RE: Activity in Case 1:20-cv-00410-RDM SHAW v. MODLY et al Order
Date: Saturday, March 14, 2020 5:47:03 PM

Attachments: image0i5.png

 

Mr. Montalvo,

This is probably one of the most outrageous forms of projection that | have seen. | havea
transcript of you telling Judge Moss that you cross-examined LtCol Nesbitt at the FNAEB, the FNAEB
instruction saying that attorneys are prohibited from cross-examining witnesses at FNAEBs and a
transcript of LtCol Nesbitt not being cross-examined by you or asked any questions about his
notebook. | also have a transcript of you claiming that LT Shaw got a NAM for his velocity vector
training method and the citation showing that not to be true. Why would you feel it appropriate to
remind me of the exact disciplinary rule that you are persistently violating. Although | look forward
to reading your Reply, | can’t imagine how you will credibly justify your false statements or attempt
to project that misconduct onto me.

As to your claims about my conversation with John Cella, | did call to see why he was copied on the
exhibits. | made no efforts to “solicit information” from him beyond identifying the fact that Arnold
& Porter is representing LT Shaw. | am CCing him here so that he can respond if he feels that our
communications were inappropriate. Though, I’m not sure what you find so disturbing about
communicating with another attorney who represents a client. Perhaps you could cite a rule that
says that a pro se party is prohibited from communicating with the legal counsel for a represented
party?

However, all of your false ad hominem attacks are distracting from the point of this communication,
which is to ascertain your position, as it relates to the joint status report that the judge has ordered
us to prepare and file. What is your position regarding the preliminary injunction, as well as whether
the stay applies to the libel actions and whether we can proceed with discovery on that libel action?

Timothy C. Parlatore, Esq.

Founder and Managing Partner

Admitted to practice in New York, New Jersey and Federal Courts in Texas and
Connecticut

Plaintiff's Exhibit 7 1of5
Case 1:20-cv-00410-RDM Document 13-7 Filed 03/16/20 Page 2 of 6

PARLATORE

One World Trade Center, Suite 8500, New York, NY 10007
Main: 212.603.9918 Direct: 212.679.6312 Fax: 212.202.4787

NEW YORK N.Y. | WASHINGTON D.C. | SAN DIEGO C.A. | DALLAS T.X. | ARLINGTON V.A. | FORT LEE N.J. |
STAMFORD C.T. | BOZEMAN M.T.

 

Schedule a phone call by clicking here.

Martindale-Hubbell*

Se (BO nat
Peer Rated for Highest Level TRIAL LAWYERS
of Professional Excellence oA TOP 100

CONFIDENTIAL NOTICE: This E-mail (including any attachments) is covered by the Electronic Communications Privacy Act,
18 U.S.C. Sections 2510-2521, is confidential, and may be legally privileged. If you are not the intended recipient, you are
hereby notified that any retention, dissemination, distribution, or copying of this communication is strictly prohibited.
Please reply to the sender that you have received the message in error and then delete it. Thank you.

 
 

From: Eric Montalvo <emontalvo@fedpractice.com>

Sent: Saturday, March 14, 2020 4:01 PM

To: Timothy Parlatore <timothy.parlatore@parlatorelawgroup.com>; Carol Thompson
<CThompson@fedpractice.com>; Gonzalez Horowitz, Brenda (USADC)
<Brenda.Gonzalez.Horowitz@usdoj.gov>

Subject: RE: Activity in Case 1:20-cv-00410-RDM SHAW v. MODLY et al Order

Mr. Palatore,

| take your email below to indicate your objection to any continued stay. If want to indicate an
amount of money to be paid by you or your firm to resolve this for yourself you can always submit
that for consideration. | will let our impending response address your other comments. Your
continued false statements in pleadings and to counsel reflect poorly on your integrity and will
become apparent shortly. As an officer of the court | would remind you of your obligation to be
truthful in pleadings As a fellow New Jersey barred attorney the following is an instructive rule of
professional responsibility:

RPC 4.1 Truthfulness in Statements to Others (a) In representing a client a lawyer shall not
knowingly: (1) make a false statement of material fact or law to a third person; or (2) fail to
disclose a material fact to a third person when disclosure is necessary to avoid assisting a
criminal or fraudulent act by a client. (b) The duties stated in this Rule apply even if compliance
requires disclosure of information otherwise protected by RPC 1.6.

| would expect after your review of the impending response to be filed in accordance with the rules

Plaintiff's Exhibit 7 2 of 5
Case 1:20-cv-00410-RDM Document 13-7 Filed 03/16/20 Page 3 of 6

you will reflect upon this rule and other applicable rules as you move forward in this litigation. | will
also remind you that attempting to solicit information from Shaw’s counsel, Arnold Porter, in the
guise of your previous professional dealings with that counsel is quite disturbing and your record
thus far indicative of a complete disregard for your professional obligations. | believe a curative
email is the required first course to take and you should consider this email as such.

Eric S. Montalvo
Founding Partner

 

Attorney/Client Privileged, Protected and Confidential Communication. Confidentiality / Privilege Notice: This transmission,
including attachments, is intended solely for the use of the designated recipient(s). This transmission, including attachments, is
intended solely for the use of the designated recipient(s). This transmission may contain information that is confidential and/or
privileged and/or otherwise protected from disclosure. If you are not the intended recipient of this e-mail, or the employee or agent
responsible for delivering such to the intended recipient, you are hereby notified that any use, disclosure or copying of this e-mail and
any attachments is strictly prohibited. This transmission, including attachments, may be covered by the Electronic Communications
Privacy Act, 18 U.S.C. § 2510 et seq., and any unlawful interceptions of such may be actionable under 18 U.S.C. § 2520. If you are
not an intended recipient of this transmission, please immediately destroy all copies received and notify the sender.

From: Timothy Parlatore [mailto:ti

Sent: Saturday, March 14, 2020 1:10 PM

To: Eric Montalvo; Carol Thompson; Gonzalez Horowitz, Brenda (USADC)
Subject: RE: Activity in Case 1:20-cv-00410-RDM SHAW v. MODLY et al Order

]

Mr. Montalvo,

As the judge has ordered us to confer and submit a joint status report, what is your position? It
seems to me that if your stay motion is not granted, you'll have no choice but to dismiss the action
as to the Government defendants and proceed on the libel causes alone. In any event, you can’t
proceed with the preliminary injunction and that should therefore be withdrawn.

It is clear that, even in the unlikely event that the judge grants your motion to stay, it will not apply
to the libel action and we should proceed with discovery on that now. If you are still resistant to
having a 26(f) phone conference, | can just send you a draft 26(f) report any you can provide your
position in writing instead. Otherwise, if your client wants to avoid discovery, | can send you a
settlement offer to resolve this, the Rule 11 sanctions, as well as the claims that | intend to file after
| win summary judgment.

Timothy C. Parlatore, Esq.
Founder and Managing Partner

Plaintiff's Exhibit 7 3 of 5
Case 1:20-cv-00410-RDM Document 13-7 Filed 03/16/20 Page 4 of 6

Admitted to practice in New York, New Jersey and Federal Courts in Texas and
Connecticut

PARLATORE

LAW GROUP

One World Trade Center, Suite 8500, New York, NY 10007
Main: 212.603.9918 Direct: 212.679.6312 Fax: 212.202.4787

NEW YORK N.Y. | WASHINGTON D.C. | SAN DIEGO C.A. | DALLAS T.X. | ARLINGTON V.A. | FORT LEE N.J. |
STAMFORD C.T. | BOZEMAN M.T.

 

Schedule a phone call by clicking here.

  
 
   
 

Martindale-Hubbell”

mae

Peer Rated for Highest Levet
Peer sos es a]

NATIONAL
SF TRIAL LAWYERS
TOP 100

CONFIDENTIAL NOTICE: This E-mail (including any attachments) is covered by the Electronic Communications Privacy Act,
18 U.S.C. Sections 2510-2521, is confidential, and may be legally privileged. If you are not the intended recipient, you are
hereby notified that any retention, dissemination, distribution, or copying of this communication is strictly prohibited.
Please reply to the sender that you have received the message in error and then delete it. Thank you.

From: DCD _ECFNotice@dcd.uscourts.gov <DCD_ECFNotice@dcd.uscourts.gov>
Sent: Thursday, March 12, 2020 3:57 PM

To: DCD_ECFNotice@dcd.uscourts. gov

Subject: Activity in Case 1:20-cv-00410-RDM SHAW v. MODLY et al Order

This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT
RESPOND to this e-mail because the mail box is unattended.

***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy
permits attorneys of record and parties in a case (including pro se litigants) to receive
one free electronic copy of all documents filed electronically, if receipt is required by law
or directed by the filer. PACER access fees apply to all other users. To avoid later charges,
download a copy of each document during this first viewing. However, if the referenced
document is a transcript, the free copy and 30 page limit do not apply.

U.S. District Court
District of Columbia
Notice of Electronic Filing

The following transaction was entered on 3/12/2020 at 3:57 PM and filed on 3/12/2020
Case Name: SHAW v. MODLY et al

Plaintiff's Exhibit 7 4 of 5
Case 1:20-cv-00410-RDM Document 13-7 Filed 03/16/20 Page 5 of 6

Case Number: :20-cv- =
Filer:
Document Number: No document attached

Docket Text:

MINUTE ORDER: Upon consideration of Plaintiff's motion to stay proceedings,
Dkt. [9], and Defendants’ opposition to that motion, Dkt. [11]; Dkt. [12], as well
as the present briefing schedule for the motion for preliminary injunction, see
Minute Entry (Feb. 13, 2020), and the upcoming motion hearing, Minute Order
(Mar. 12, 2020), it is hereby ORDERED that the parties shall submit, on or before
March 20, 2020, a joint status report setting forth the parties’ views on whether
the briefing on Plaintiff's motion for a preliminary injunction should be stayed
pending the Court's resolution of Plaintiffs motion to stay proceedings. Signed
by Judge Randolph D. Moss on 3/12/20. (icrdm1)

1:20-cv-00410-RDM Notice has been electronically mailed to:

Eric Sebastian Montalvo emontalvo@fedpractice.com, ALockwood@fedpractice.com,

Brenda A. Gonzalez brenda.gonzalez.horowitz@usdoj.gov, CaseView.ECF @usdoj. gov
TIMOTHY C. PARLATORE timothy. parlatore@parlatorelawgroup.com

1:20-cv-00410-RDM Notice will be delivered by other means to::

Plaintiff's Exhibit 7 5 of 5
Case 1:20-cv-00410-RDM Document 13-7 Filed 03/16/20 Page 6 of 6
